UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7764



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARUE HENRY PURRY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-97-354-A, CA-98-1234-AM)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larue Henry Purry, Appellant Pro Se. Robert Clifford Chesnut, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larue Henry Purry seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Purry, Nos. CR-97-354-

A; CA-98-1234-AM (E.D. Va. Oct. 28, 1998).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on Oct. 27, 1998, the district court’s records show that it
was entered on the docket sheet on Oct. 28, 1998.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2